DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/05/2022.

Response to Amendment
The amendment filed on 04/05/2022 is being entered. Claims 1, 3-15 and 17-29 are currently pending. Claims 1, 15, and 29 are currently amended. Responsive to the amendment, the 35 U.S.C. 103 rejection is overcome. However, an updated search has provided a reference teaching the new limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (U.S. Publication No. 2016/0347327 A1) hereinafter Kondo in view of Hatano et al. (U.S. Patent No. 10,336,345 B2) hereinafter Hatano further in view of Matthais et al. (GB Publication No. 2563902 A) hereinafter Matthais.

Regarding claim 1, Kondo discloses a computer-implemented method of transitioning from autonomous driving (AD) to manual driving (MD) mode for an autonomous driving vehicle (ADV) [see Paragraph 0006 – discusses that the autonomous driving to manual driving is performed by a computer program], the method comprising:
determining whether AD-to-MD transition is allowed in a current location of the ADV [see Paragraph 0017 - discusses a current location detection unit, and see Paragraphs 0053-0055 - discusses allowing transitions when a limit of a predetermined distance is met (S7, S30), and see Figures 2-3];
determining whether a current driving scenario is safe for the AD-to-MD transition [see Paragraphs 0045-0049 and see Paragraph 0060 - discusses determining whether transitions from autonomous driving to manual driving are safe depending on conditions (A)-(D) (S5, S25) and (S6, S26), and see Figures 2-3]; and
in response to determining that the AD-to-MD transition is allowed in the current location and the current driving scenario is safe for the AD-to-MD transition, enabling the AD- to-MD transition [see Paragraphs 0055 and 0060 - discusses setting transition section(s) from autonomous driving to manual driving (S8, S32) (from candidate sections), and see Figures 2-3].

    PNG
    media_image1.png
    3
    59
    media_image1.png
    Greyscale

Figure 2 of Kondo


    PNG
    media_image2.png
    268
    783
    media_image2.png
    Greyscale
 Figure 3 of Kondo

However, Kondo fails to disclose: 
determining whether there is a request for the AD-to-MD transition;
in response to determining there is the request, computing a current vehicle motion trajectory of the ADV; 
comparing the current vehicle motion trajectory with a motion trajectory derived from inputs of a driver of the ADV; and 
initiating the AD-to-MD transition based on the comparison and notifying the driver of the ADV that the AD-to-MD transition is confirmed and is in progress; and 
after initiating the AD-to-MD transition, 
defining an AD-to-MD transition vehicle motion trajectory boundary,
monitoring the AD-to-MD transition to ensure the safety of the AD-to-MD transition based on the defined AD-to-MD transition vehicle motion trajectory boundary,
determining whether the AD-to-MD transition is successfully completed within a predefined timeframe; and 
in response to determining that the AD-to-MD transition is successfully completed within the predefined timeframe, notifying the driver of the ADV that the current driving mode is MD mode.

Hatano discloses: 
determining whether there is a request for the AD-to-MD transition [see Column 19 lines 38-67 – discusses receiving an operation request from a driver (steering and acceleration/deceleration)]; 
in response to determining there is the request, computing a current vehicle motion trajectory of the ADV [see Column 19 lines 47-51 – discusses an expected path (target path) is generated by a path generating unit based on action plan information, and see Column 16 lines 66-67 and Column 17 lines 1-17 - discusses setting thresholds (boundaries) on the expected path when the operating request (steering) is received (see Figures 8A-8C, and see Column 11 lines 47-50 - discusses setting a target (expected) path from the current location of the vehicle]; 
comparing the current vehicle motion trajectory with a motion trajectory derived from inputs of a driver of the ADV [see Column 19 lines 38-67 and see Column 20 lines 1-24 - discusses comparing a driver input (steering and acceleration/deceleration) deviation, or an estimated path, to the expected path (target path) that was calculated by the path generating unit (using boundaries)]; and 


    PNG
    media_image3.png
    454
    690
    media_image3.png
    Greyscale

Figures 8A-8C of Hatano

initiating the AD-to-MD transition based on the comparison [see Figure 11 below - discusses initiating a manual transfer after checking for a disagreement with the trajectories, and transitioning after a period of time has passed, the transition to handover is restrained (initiated and held) until the period of time passes].

    PNG
    media_image4.png
    706
    394
    media_image4.png
    Greyscale

Figure 11 of Hatano


Hatano suggests that there may be situations where manual operation from a driver is not restrained because lane changing is required for a different/new destination [see Column 15 lines 58-67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transition determination as taught by Kondo with the manual intervention as taught by Hatano in order to allow a driver to change lanes by manual (input) operation because a different/new destination is determined by the driver [Hatano, see Column 15 lines 58-67].

	Regarding claim 1, Kondo and Hatano fails to disclose:
notifying the driver of the ADV that the AD-to-MD transition is confirmed and is in progress; and 
after initiating the AD-to-MD transition, 
defining an AD-to-MD transition vehicle motion trajectory boundary,
monitoring the AD-to-MD transition to ensure the safety of the AD-to-MD transition based on the defined AD-to-MD transition vehicle motion trajectory boundary,
determining whether the AD-to-MD transition is successfully completed within a predefined timeframe; and 
in response to determining that the AD-to-MD transition is successfully completed within the predefined timeframe, notifying the driver of the ADV that the current driving mode is MD mode.

	Matthais discloses:
notifying the driver of the ADV that the AD-to-MD transition is confirmed and is in progress [see Page 25 lines 4-26 - discusses step 940, that the display of the vehicle provides an indication/notification to the driver that the vehicle is to transition from autonomous mode to manual mode, also discusses that step 450 (below) is also included in this method]; and 
after initiating the AD-to-MD transition, defining an AD-to-MD transition vehicle motion trajectory boundary [see Figure 5 below - depicts a transition region/area 520 (graphically differentiated) on a display in front of the vehicle, where the driver will begin to take manual control from the autonomous vehicle (step 450), and depicts 510 (boundary) where the vehicle transitions from autonomous to manual driving (see Page 25 lines 6-8 - 510 is determined based on the speed and direction (trajectory) of the vehicle and future speed and direction (trajectory) of the vehicle)],

    PNG
    media_image5.png
    320
    576
    media_image5.png
    Greyscale

Figure 5 of Matthais

monitoring the AD-to-MD transition to ensure the safety of the AD-to-MD transition based on the defined AD-to-MD transition vehicle motion trajectory boundary [see Page 26 lines 21-36 - discusses step 960 outputting PTAs (post transition actions) prior to the transition, PTAs are defined as what the driver needs to deal with once the vehicle is transitioned to manual driving (see Page 25 lines 28-37 discusses PTAs - change speed, change lanes), the display tells the driver what needs to be done when the vehicle transitions once past 510, and 520],
determining whether the AD-to-MD transition is successfully completed within a predefined timeframe [see Page 25 lines 9-15 - discusses a predetermined time that it takes for the transition to occur (10 seconds, 20 seconds)]; and 
in response to determining that the AD-to-MD transition is successfully completed within the predefined timeframe, notifying the driver of the ADV that the current driving mode is MD mode [see Page 23 lines 8-15 - discusses outputting to the driver that the vehicle is in manual mode after the transition (time period) and needs driver control (step 470), see Page 25 lines 17-20 -  discusses that step 470 is also included in this method].

Matthais suggests that driver awareness is improved during a transition from autonomous mode to manual mode [see Page 27 lines 1-5].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano with notifying the driver and monitoring a transition using a display as taught by Hatano in order to improve driver awareness of a transition from autonomous mode to manual mode [Matthais, see Page 27 lines 1-5].

Regarding claim 3, Kondo, Hatano, and Matthais disclose the invention with respect to claim 1. Kondo further discloses prior to determining whether the AD-to-MD transition is allowed in the current location of the ADV, identifying road sections along a planned route determined to be unsafe based on map and point of interest (MPOI) information [see Figure 2 below - S2 and see Paragraph 0047 - discusses identifying a road surface condition (bad roads) based on a planned route of the vehicle, and see Paragraph 0050 – discusses excluding bad road sections for the entire planned route]; and determining whether the current location of the ADV is on an unsafe road section [see Figure 2 below - S2 and see Paragraph 0047  - discusses setting sections that are to be excluded from autonomous to manual transitions, and see Paragraph 0047 - discusses identifying bad road surface conditions, and see Paragraph 0050 – discusses excluding obtained bad road sections for the entire planned route].

    PNG
    media_image1.png
    3
    59
    media_image1.png
    Greyscale

Figure 2 of Kondo

Regarding claim 4, Kondo, Hatano, and Matthais disclose the invention with respect to claim 3. Kondo further discloses wherein determining whether the AD-to-MD transition is allowed in the current location of the ADV comprises determining that the AD-to-MD transition is not allowed in response to determining that the current location of the ADV is on the unsafe road section [see Figure 2 below - S2 and see Paragraph 0047  - discusses setting sections that are to be excluded from autonomous to manual transitions based on bad road surface conditions (see Paragraph 0047), and see Paragraph 0050 – discusses excluding obtained bad road sections for the entire planned route].

    PNG
    media_image1.png
    3
    59
    media_image1.png
    Greyscale

Figure 2 of Kondo

Regarding claim 5, Kondo, Hatano, and Matthais disclose the invention with respect to claim 1. Kondo further discloses wherein whether the current driving scenario is safe for the AD- to-MD transition is determined based on real-time traffic information and real-time local environment data detected by the ADV [see Paragraphs 0045-0049 and see Paragraph 0060 - discusses determining whether transitions from autonomous driving to manual driving is safe depending on conditions (A) and (C) - road feature information (A) and traffic information (C)].

Regarding claim 6, Kondo, Hatano, and Matthais disclose the invention with respect to claim 1. Matthais further discloses prior to determining whether the AD-to-MD transition is successfully completed within the predefined timeframe, starting a transition timer [Page 25 lines 9-15 - discusses a timer (10 seconds, 20 seconds, 30 seconds) before the transition is completed]; and in response to determining that the AD-to-MD transition is not successfully completed within the predefined timeframe, determining whether the transition timer has expired [see Page 23 lines 21-24 – discusses that if the manual control is not taken by the driver in the period of time, then the vehicle pulls over/stops (timer has expired)]. 
Matthais suggests that it is advantageous for the vehicle to take control if the driver has not taken control (using a timer) [see Page 5 lines 6-9].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano to include a timer as taught by Matthais in order to give the advantage of vehicle control when the driver has not taken control [Matthais, see Page 5 lines 6-9].

Regarding claim 7, Kondo, Hatano, and Matthais disclose the invention with respect to claim 1. Matthais further discloses allowing a driver of the ADV to control the ADV in response to detecting the ADV is approaching an operational design domain (ODD) boundary or facing an unexpected scenario [see Page 18 lines 31-36 - discusses transferring control to manual mode in emergency situations].
Matthais suggests that some driving scenarios are not designed for autonomous driving and that control should be handed over to the driver [see Page 18 lines 19-29].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano to include a manual handover during an emergency situation as taught by Matthais in order to prevent the autonomous vehicle from operating in a scenario it is not designed to handle [Matthais, see Page 18 lines 19-29].

Regarding claim 8, Kondo, Hatano, and Matthais disclose the invention with respect to claim 7. Matthais further discloses determining whether the control of the ADV by the driver is confirmed before a timeout occurs; and in response to determining that the control of the ADV is not confirmed before the timeout occurs, commanding the ADV to proceed to a safe state [see Page 23 lines 8-24 - discusses that if the driver does not assume control within a period of time, the vehicle will stop in absence of control].
Matthais suggests that it is advantageous for the vehicle to take control if the driver has not taken control [see Page 5 lines 6-9].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano to include a safe state operation as taught by Matthais in order to give the advantage of vehicle control when the driver has not taken control [Matthais, see Page 5 lines 6-9].

Regarding claim 9, Kondo, Hatano, and Matthais disclose the invention with respect to claim 7. Matthais further discloses prior to determining whether the AD-to-MD transition is successfully completed within the predefined timeframe, starting a transition timer [Page 25 lines 9-15 - discusses a timer (10 seconds, 20 seconds, 30 seconds) before the transition is completed], in response to determining that the AD-to-MD transition is not successfully completed within the predefined timeframe, determining whether the transition timer has expired [see Page 23 lines 21-24 – discusses that if the manual control is not taken by the driver in the period of time, then the vehicle pulls over/stops (timer has expired)]; and in response to determining that a transition timer has expired, commanding the ADV to proceed to a safe state [see Page 23 lines 8-24 - discusses that if the driver does not assume control within a period of time, the vehicle will stop in absence of control].
Matthais suggests that it is advantageous for the vehicle to take control if the driver has not taken control [see Page 5 lines 6-9].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano to include a timer and a safe state operation as taught by Matthais in order to give the advantage of vehicle control when the driver has not taken control [Matthais, see Page 5 lines 6-9].

Regarding claim 12, Kondo, Hatano, and Matthais disclose the invention with respect to claim 1. Kondo further discloses in response to determining that the AD-to-MD transition is not allowed in the current location or the current driving scenario is not safe for the AD-to-MD transition, displaying a message indicating the AD-to-MD transition is not enabled [see Paragraph 0059 - discusses a CPU 41 informing the driver that the transition from autonomous to manual will not be performed (S10), and see Figure 1 below -  depicts a CPU 41 that outputs to a display 15 and speaker 16].

    PNG
    media_image6.png
    709
    493
    media_image6.png
    Greyscale

Figure 1 of Kondo

	
Matthais further discloses subsequent to enabling the AD-to-MD transition, displaying a message indicating the AD-to-MD transition is enabled [see Page 22 lines 32-37 and see Page 23 lines 1-2 - discusses outputting a notification to the driver (display on GUI) regarding transitioning to manual driving].
Matthais suggests notifying the driver prepares the driver to manually operate the vehicle [see Page 22 lines 36-37].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano to include a notification regarding the autonomous to manual driving is enabled as taught by Matthais in order to prepare the driver to manually operate the vehicle [Matthais, see Page 22 lines 36-37].

Regarding claim 13, Kondo, Hatano, and Matthais disclose the invention with respect to claim 1. Hatano further discloses wherein comparing the current vehicle motion trajectory with the motion trajectory derived from inputs of a driver of the ADV comprises determining whether the current vehicle motion trajectory is aligned with the motion trajectory derived from the inputs of the driver [see Column 17 lines 18-42 and see Figures 8A-8C– discusses determining whether to transition based on whether the estimated path (driver input) and target path are aligned using the boundaries].

    PNG
    media_image3.png
    454
    690
    media_image3.png
    Greyscale

Figures 8A-8C of Hatano

	Hatano suggests that by determining the contradiction (alignment), successful transitioning from autonomous to manual driving can be performed [see Column 20 lines 25-32].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transition determination as taught by Kondo with the determination of whether manual intervention aligns with the current motion trajectory as taught by Hatano in order to determine successful transitioning [Hatano, see Column 20 lines 25-32].

Regarding claim 14, Kondo, Hatano, and Matthais disclose the invention with respect to claim 13. Hatano further discloses in response to determining that the vehicle motion trajectory is aligned with the motion trajectory derived from the inputs of the driver, displaying a message indicating the AD-to-MD transition is confirmed and the AD-to-MD transition is in progress [see Column 20 lines 5-15 - discusses allowing a transition when the estimated path (driver input) does not contradict the action plan (expected path or target path) (see Figure 11), and see Column 6 lines 63-67 - discusses that the indicator device can output information regarding a shift from autonomous driving to manual driving].
Hatano suggests that notifying the occupant will prompt the occupant to shift from autonomous to manual driving [see Column 6 lines 63-67].
 Hatano also discloses displaying a message indicating the AD-to-MD transition is not confirmed and current mode is AD [see Column 15 lines 49-57 - discusses restraining transitioning to manual from autonomous if the estimated path (driver input) contradicts the action plan (lane changing), and see Column 19 lines 58-67 and Column 20 lines 1-4 - discusses issuing a notification when the transition is restrained].
Hatano suggests the vehicle control system successfully enables the occupant of the vehicle to recognize that their manual operation is restrained through the notification made by the output unit, the vehicle control system successfully performs appropriate driving control without making the occupant feel differently from their familiar manner when the occupant performs the manual operation [see Column 4 lines 15-22].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transition determination as taught by Kondo with notifications as taught by Hatano in order to notify the occupant when the vehicle is allowed to transition [Hatano, see Column 6 lines 63-67 and see Column 4 lines 15-22].

	Regarding claim 15, non-transitory machine-readable medium having instructions stored therein [see Paragraph 0020 – discusses a storage medium and a recording head that is a driver for reading a program], which when executed by a processor [see Figure 1 below – depicts a CPU 41)], cause the processor to perform operations [see Paragraph 0025 – discusses that the CPU performs various arithmetic operations for routes, and determining autonomous and manual driving operations], the operations comprising:

    PNG
    media_image6.png
    709
    493
    media_image6.png
    Greyscale

Figure 1 of Kondo

determining whether AD-to-MD transition is allowed in a current location of the ADV [see Paragraph 0017 - discusses a current location detection unit, and see Paragraphs 0053-0055 - discusses allowing transitions when a limit of a predetermined distance is met (S7, S30), and see Figures 2-3];
determining whether a current driving scenario is safe for the AD-to-MD transition [see Paragraphs 0045-0049 and see Paragraph 0060 - discusses determining whether transitions from autonomous driving to manual driving are safe depending on conditions (A)-(D) (S5, S25) and (S6, S26), and see Figures 2-3]; and
in response to determining that the AD-to-MD transition is allowed in the current location and the current driving scenario is safe for the AD-to-MD transition, enabling the AD- to-MD transition [see Paragraphs 0055 and 0060 - discusses setting transition section(s) from autonomous driving to manual driving (S8, S32) (from candidate sections), and see Figures 2-3].

    PNG
    media_image1.png
    3
    59
    media_image1.png
    Greyscale

Figure 2 of Kondo


    PNG
    media_image2.png
    268
    783
    media_image2.png
    Greyscale
 Figure 3 of Kondo

However, Kondo fails to disclose: 
determining whether there is a request for the AD-to-MD transition;
in response to determining there is the request, computing a current vehicle motion trajectory of the ADV; 
comparing the current vehicle motion trajectory with a motion trajectory derived from inputs of a driver of the ADV; and 
confirming and initiating the AD-to-MD transition based on the comparison, 
after initiating the AD-to-MD transition, 
defining an AD-to-MD transition vehicle motion trajectory boundary,
monitoring the AD-to-MD transition to ensure the safety of the AD-to-MD transition based on the defined AD-to-MD transition vehicle motion trajectory boundary,
determining whether the AD-to-MD transition is successfully completed within a predefined timeframe; and 
in response to determining that the AD-to-MD transition is successfully completed within the predefined timeframe, notifying the driver of the ADV that the current driving mode is MD mode.

Hatano discloses: 
determining whether there is a request for the AD-to-MD transition [see Column 19 lines 38-67 – discusses receiving an operation request from a driver (steering and acceleration/deceleration)]; 
in response to determining there is the request, computing a current vehicle motion trajectory of the ADV [see Column 19 lines 47-51 – discusses an expected path (target path) is generated by a path generating unit based on action plan information, and see Column 16 lines 66-67 and Column 17 lines 1-17 - discusses setting thresholds (boundaries) on the expected path when the operating request (steering) is received (see Figures 8A-8C, and see Column 11 lines 47-50 - discusses setting a target (expected) path from the current location of the vehicle]; 
comparing the current vehicle motion trajectory with a motion trajectory derived from inputs of a driver of the ADV [see Column 19 lines 38-67 and see Column 20 lines 1-24 - discusses comparing a driver input (steering and acceleration/deceleration) deviation, or an estimated path, to the expected path (target path) that was calculated by the path generating unit (using boundaries)]; and 


    PNG
    media_image3.png
    454
    690
    media_image3.png
    Greyscale

Figures 8A-8C of Hatano

initiating the AD-to-MD transition based on the comparison [see Figure 11 below - discusses initiating a manual transfer after checking for a disagreement with the trajectories, and transitioning after a period of time has passed, the transition to handover is restrained (initiated and held) until the period of time passes].

    PNG
    media_image4.png
    706
    394
    media_image4.png
    Greyscale

Figure 11 of Hatano


Hatano suggests that there may be situations where manual operation from a driver is not restrained because lane changing is required for a different/new destination [see Column 15 lines 58-67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transition determination as taught by Kondo with the manual intervention as taught by Hatano in order to allow a driver to change lanes by manual (input) operation because a different/new destination is determined by the driver [Hatano, see Column 15 lines 58-67].

	Regarding claim 15, Kondo and Hatano fails to disclose:
notifying the driver of the ADV that the AD-to-MD transition is confirmed and is in progress; and 
after initiating the AD-to-MD transition, 
defining an AD-to-MD transition vehicle motion trajectory boundary,
monitoring the AD-to-MD transition to ensure the safety of the AD-to-MD transition based on the defined AD-to-MD transition vehicle motion trajectory boundary,
determining whether the AD-to-MD transition is successfully completed within a predefined timeframe; and 
in response to determining that the AD-to-MD transition is successfully completed within the predefined timeframe, notifying the driver of the ADV that the current driving mode is MD mode.

	Matthais discloses:
notifying the driver of the ADV that the AD-to-MD transition is confirmed and is in progress [see Page 25 lines 4-26 - discusses step 940, that the display of the vehicle provides an indication/notification to the driver that the vehicle is to transition from autonomous mode to manual mode, also discusses that step 450 (below) is also included in this method]; and 
after initiating the AD-to-MD transition, defining an AD-to-MD transition vehicle motion trajectory boundary [see Figure 5 below - depicts a transition region/area 520 (graphically differentiated) on a display in front of the vehicle, where the driver will begin to take manual control from the autonomous vehicle (step 450), and depicts 510 (boundary) where the vehicle transitions from autonomous to manual driving (see Page 25 lines 6-8 - 510 is determined based on the speed and direction (trajectory) of the vehicle and future speed and direction (trajectory) of the vehicle)],

    PNG
    media_image5.png
    320
    576
    media_image5.png
    Greyscale

Figure 5 of Matthais

monitoring the AD-to-MD transition to ensure the safety of the AD-to-MD transition based on the defined AD-to-MD transition vehicle motion trajectory boundary [see Page 26 lines 21-36 - discusses step 960 outputting PTAs (post transition actions) prior to the transition, PTAs are defined as what the driver needs to deal with once the vehicle is transitioned to manual driving (see Page 25 lines 28-37 discusses PTAs - change speed, change lanes), the display tells the driver what needs to be done when the vehicle transitions once past 510, and 520],
determining whether the AD-to-MD transition is successfully completed within a predefined timeframe [see Page 25 lines 9-15 - discusses a predetermined time that it takes for the transition to occur (10 seconds, 20 seconds)]; and 
in response to determining that the AD-to-MD transition is successfully completed within the predefined timeframe, notifying the driver of the ADV that the current driving mode is MD mode [see Page 23 lines 8-15 - discusses outputting to the driver that the vehicle is in manual mode after the transition and needs driver control (step 470), see Page 25 lines 17-20 -  discusses that step 470 is also included in this method].

Matthais suggests that driver awareness is improved during a transition from autonomous mode to manual mode [see Page 27 lines 1-5].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano with notifying the driver and monitoring a transition using a display as taught by Hatano in order to improve driver awareness of a transition from autonomous mode to manual mode [Matthais, see Page 27 lines 1-5].

Regarding claim 17, Kondo, Hatano, and Matthais disclose the invention with respect to claim 15. Kondo further discloses prior to determining whether the AD-to-MD transition is allowed in the current location of the ADV, identifying road sections along a planned route determined to be unsafe based on map and point of interest (MPOI) information [see Figure 2 below - S2 and see Paragraph 0047 - discusses identifying a road surface condition (bad roads) based on a planned route of the vehicle, and see Paragraph 0050 – discusses excluding bad road sections for the entire planned route]; and determining whether the current location of the ADV is on an unsafe road section [see Figure 2 below - S2 and see Paragraph 0047  - discusses setting sections that are to be excluded from autonomous to manual transitions, and see Paragraph 0047 - discusses identifying bad road surface conditions, and see Paragraph 0050 – discusses excluding obtained bad road sections for the entire planned route].

    PNG
    media_image1.png
    3
    59
    media_image1.png
    Greyscale

Figure 2 of Kondo

Regarding claim 18, Kondo, Hatano, and Matthais disclose the invention with respect to claim 17. Kondo further discloses wherein determining whether the AD-to-MD transition is allowed in the current location of the ADV comprises determining that the AD-to-MD transition is not allowed in response to determining that the current location of the ADV is on the unsafe road section [see Figure 2 below - S2 and see Paragraph 0047  - discusses setting sections that are to be excluded from autonomous to manual transitions based on bad road surface conditions (see Paragraph 0047), and see Paragraph 0050 – discusses excluding obtained bad road sections for the entire planned route].

    PNG
    media_image1.png
    3
    59
    media_image1.png
    Greyscale

Figure 2 of Kondo

Regarding claim 19, Kondo, Hatano, and Matthais disclose the invention with respect to claim 15. Kondo further discloses wherein whether the current driving scenario is safe for the AD- to-MD transition is determined based on real-time traffic information and real-time local environment data detected by the ADV [see Paragraphs 0045-0049 and see Paragraph 0060 - discusses determining whether transitions from autonomous driving to manual driving is safe depending on conditions (A) and (C) - road feature information (A) and traffic information (C)].

Regarding claim 20, Kondo, Hatano, and Matthais disclose the invention with respect to claim 15. Hatano further discloses prior to determining whether the AD-to-MD transition is successfully completed within the predefined timeframe, starting a transition timer [see Column 20 lines 15-24 - discusses determining if the operation input has been provided for a predetermined period (timer is started when operation input is applied)]; and in response to determining that the AD-to-MD transition is not successfully completed within the predefined timeframe, determining whether the transition timer has expired [see Column 20 lines 15-24 – discusses that if the operating device is not operated for the predetermined period, the vehicle does not transition from manual to autonomous driving, the period expires when the input from the driver is not being applied]. 
Hatano suggests restraining the transition from autonomous to manual using a predetermined period, dangerous traveling of the vehicle will be avoided [see Column 15 lines 34-44].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transition determination as taught by Kondo with the predetermine period as taught by Hatano in order to restrain the transition to avoid dangerous traveling of the vehicle [Hatano, see Column 15 lines 34-44].

Regarding claim 21, Kondo, Hatano, and Matthais disclose the invention with respect to claim 15. 
Matthais discloses allowing a driver of the ADV to control the ADV in response to detecting the ADV is approaching an operational design domain (ODD) boundary or facing an unexpected scenario [see Page 18 lines 31-36 - discusses transferring control to manual mode in emergency situations].
Matthais suggests that some driving scenarios are not designed for autonomous driving and that control should be handed over to the driver [see Page 18 lines 19-29].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano to include a manual handover during an emergency situation as taught by Matthais in order to prevent the autonomous vehicle from operating in a scenario it is not designed to handle [Matthais, see Page 18 lines 19-29].

Regarding claim 22, Kondo, Hatano, and Matthais disclose the invention with respect to claim 21. Matthais further discloses determining whether the control of the ADV by the driver is confirmed before a timeout occurs; and in response to determining that the control of the ADV is not confirmed before the timeout occurs, commanding the ADV to proceed to a safe state [see Page 23 lines 8-24 - discusses that if the driver does not assume control within a period of time, the vehicle will stop in absence of control].
Matthais suggests that it is advantageous for the vehicle to take control if the driver has not taken control [see Page 5 lines 6-9].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano to include a safe state operation as taught by Matthais in order to give the advantage of vehicle control when the driver has not taken control [Matthais, see Page 5 lines 6-9].

Regarding claim 23, Kondo, Hatano, and Matthais disclose the invention with respect to claim 21. Matthais further discloses prior to determining whether the AD-to-MD transition is successfully completed within the predefined timeframe, starting a transition timer [Page 25 lines 9-15 - discusses a timer (10 seconds, 20 seconds, 30 seconds) before the transition is completed], in response to determining that the AD-to-MD transition is not successfully completed within the predefined timeframe, determining whether the transition timer has expired [see Page 23 lines 21-24 – discusses that if the manual control is not taken by the driver in the period of time, then the vehicle pulls over/stops (timer has expired)]; and in response to determining that a transition timer has expired, commanding the ADV to proceed to a safe state [see Page 23 lines 8-24 - discusses that if the driver does not assume control within a period of time, the vehicle will stop in absence of control].
Matthais suggests that it is advantageous for the vehicle to take control if the driver has not taken control [see Page 5 lines 6-9].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano to include a timer and a safe state operation as taught by Matthais in order to give the advantage of vehicle control when the driver has not taken control [Matthais, see Page 5 lines 6-9].

Regarding claim 26, Kondo, Hatano, and Matthais disclose the invention with respect to claim 15. Kondo further discloses in response to determining that the AD-to-MD transition is not allowed in the current location or the current driving scenario is not safe for the AD-to-MD transition, displaying a message indicating the AD-to-MD transition is not enabled [see Paragraph 0059 - discusses a CPU 41 informing the driver that the transition from autonomous to manual will not be performed (S10), and see Figure 1 below -  depicts a CPU 41 that outputs to a display 15 and speaker 16].

    PNG
    media_image6.png
    709
    493
    media_image6.png
    Greyscale

Figure 1 of Kondo
	However, the combination of Kondo and Hatano fails to disclose subsequent to enabling the AD-to-MD transition, displaying a message indicating the AD-to-MD transition is enabled.
Matthais discloses subsequent to enabling the AD-to-MD transition, displaying a message indicating the AD-to-MD transition is enabled [see Page 22 lines 32-37 and see Page 23 lines 1-2 - discusses outputting a notification to the driver (display on GUI) regarding transitioning to manual driving].
Matthais suggests notifying the driver prepares the driver to manually operate the vehicle [see Page 22 lines 36-37].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano to include a notification regarding the autonomous to manual driving is enabled as taught by Matthais in order to prepare the driver to manually operate the vehicle [Matthais, see Page 22 lines 36-37].

Regarding claim 27, Kondo, Hatano, and Matthais disclose the invention with respect to claim 15. Hatano further discloses wherein comparing the current vehicle motion trajectory with the motion trajectory derived from inputs of a driver of the ADV comprises determining whether the current vehicle motion trajectory is aligned with the motion trajectory derived from the inputs of the driver [see Column 17 lines 18-42 and see Figures 8A-8C– discusses determining whether to transition based on whether the estimated path (driver input) and target path are aligned using the boundaries].

    PNG
    media_image3.png
    454
    690
    media_image3.png
    Greyscale

Figures 8A-8C of Hatano

	Hatano suggests that by determining the contradiction (alignment), successful transitioning from autonomous to manual driving can be performed [see Column 20 lines 25-32].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transition determination as taught by Kondo with the determination of whether manual intervention aligns with the current motion trajectory as taught by Hatano in order to determine successful transitioning [Hatano, see Column 20 lines 25-32].

Regarding claim 28, Kondo, Hatano, and Matthais disclose the invention with respect to claim 27. Hatano further discloses in response to determining that the vehicle motion trajectory is aligned with the motion trajectory derived from the inputs of the driver, displaying a message indicating the AD-to-MD transition is confirmed and the AD-to-MD transition is in progress [see Column 20 lines 5-15 - discusses allowing a transition when the estimated path (driver input) does not contradict the action plan (expected path or target path) (see Figure 11), and see Column 6 lines 63-67 - discusses that the indicator device can output information regarding a shift from autonomous driving to manual driving].
Hatano suggests that notifying the occupant will prompt the occupant to shift from autonomous to manual driving [see Column 6 lines 63-67].
 Hatano also discloses displaying a message indicating the AD-to-MD transition is not confirmed and current mode is AD [see Column 15 lines 49-57 - discusses restraining transitioning to manual from autonomous if the estimated path (driver input) contradicts the action plan (lane changing), and see Column 19 lines 58-67 and Column 20 lines 1-4 - discusses issuing a notification when the transition is restrained].
Hatano suggests the vehicle control system successfully enables the occupant of the vehicle to recognize that their manual operation is restrained through the notification made by the output unit, the vehicle control system successfully performs appropriate driving control without making the occupant feel differently from their familiar manner when the occupant performs the manual operation [see Column 4 lines 15-22].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transition determination as taught by Kondo with notifications as taught by Hatano in order to notify the occupant when the vehicle is allowed to transition [Hatano, see Column 6 lines 63-67 and see Column 4 lines 15-22].

	Regarding claim 29, Kondo discloses a data processing system [see Figure 1 below – 1 depicts a navigation system], comprising: a processor [see Figure 1 below – 1 depicts navigation system comprising a CPU 41]; and a memory coupled to the processor to store instructions [see Figure 1 below – 1 depicts the CPU 41 coupled to a memory (44,43,42)], which when executed by the processor, cause the processor to perform operations [see Paragraph 0025 – discusses that the memory and CPU perform arithmetic operations that determine autonomous to manual driving transitions], the operations including


    PNG
    media_image6.png
    709
    493
    media_image6.png
    Greyscale

Figure 1 of Kondo

determining whether AD-to-MD transition is allowed in a current location of the ADV [see Paragraph 0017 - discusses a current location detection unit, and see Paragraphs 0053-0055 - discusses allowing transitions when a limit of a predetermined distance is met (S7, S30), and see Figures 2-3];
determining whether a current driving scenario is safe for the AD-to-MD transition [see Paragraphs 0045-0049 and see Paragraph 0060 - discusses determining whether transitions from autonomous driving to manual driving are safe depending on conditions (A)-(D) (S5, S25) and (S6, S26), and see Figures 2-3]; and
in response to determining that the AD-to-MD transition is allowed in the current location and the current driving scenario is safe for the AD-to-MD transition, enabling the AD- to-MD transition [see Paragraphs 0055 and 0060 - discusses setting transition section(s) from autonomous driving to manual driving (S8, S32) (from candidate sections), and see Figures 2-3].

    PNG
    media_image1.png
    3
    59
    media_image1.png
    Greyscale

Figure 2 of Kondo


    PNG
    media_image2.png
    268
    783
    media_image2.png
    Greyscale
 Figure 3 of Kondo

However, Kondo fails to disclose: 
determining whether there is a request for the AD-to-MD transition;
in response to determining there is the request, computing a current vehicle motion trajectory of the ADV; 
comparing the current vehicle motion trajectory with a motion trajectory derived from inputs of a driver of the ADV; and 
initiating the AD-to-MD transition based on the comparison and notifying the driver of the ADV that the AD-to-MD transition is confirmed and is in progress; and 
after initiating the AD-to-MD transition, 
defining an AD-to-MD transition vehicle motion trajectory boundary,
monitoring the AD-to-MD transition to ensure the safety of the AD-to-MD transition based on the defined AD-to-MD transition vehicle motion trajectory boundary,
determining whether the AD-to-MD transition is successfully completed within a predefined timeframe; and 
in response to determining that the AD-to-MD transition is successfully completed within the predefined timeframe, notifying the driver of the ADV that the current driving mode is MD mode.

Hatano discloses: 
determining whether there is a request for the AD-to-MD transition [see Column 19 lines 38-67 – discusses receiving an operation request from a driver (steering and acceleration/deceleration)]; 
in response to determining there is the request, computing a current vehicle motion trajectory of the ADV [see Column 19 lines 47-51 – discusses an expected path (target path) is generated by a path generating unit based on action plan information, and see Column 16 lines 66-67 and Column 17 lines 1-17 - discusses setting thresholds (boundaries) on the expected path when the operating request (steering) is received (see Figures 8A-8C, and see Column 11 lines 47-50 - discusses setting a target (expected) path from the current location of the vehicle]; 
comparing the current vehicle motion trajectory with a motion trajectory derived from inputs of a driver of the ADV [see Column 19 lines 38-67 and see Column 20 lines 1-24 - discusses comparing a driver input (steering and acceleration/deceleration) deviation, or an estimated path, to the expected path (target path) that was calculated by the path generating unit (using boundaries)]; and 


    PNG
    media_image3.png
    454
    690
    media_image3.png
    Greyscale

Figures 8A-8C of Hatano

initiating the AD-to-MD transition based on the comparison [see Figure 11 below - discusses initiating a manual transfer after checking for a disagreement with the trajectories, and transitioning after a period of time has passed, the transition to handover is restrained (initiated and held) until the period of time passes]

    PNG
    media_image4.png
    706
    394
    media_image4.png
    Greyscale

Figure 11 of Hatano


Hatano suggests that there may be situations where manual operation from a driver is not restrained because lane changing is required for a different/new destination [see Column 15 lines 58-67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transition determination as taught by Kondo with the manual intervention as taught by Hatano in order to allow a driver to change lanes by manual (input) operation because a different/new destination is determined by the driver [Hatano, see Column 15 lines 58-67].

	Regarding claim 29, Kondo and Hatano fails to disclose:
notifying the driver of the ADV that the AD-to-MD transition is confirmed and is in progress; and 
after initiating the AD-to-MD transition, 
defining an AD-to-MD transition vehicle motion trajectory boundary,
monitoring the AD-to-MD transition to ensure the safety of the AD-to-MD transition based on the defined AD-to-MD transition vehicle motion trajectory boundary,
determining whether the AD-to-MD transition is successfully completed within a predefined timeframe; and 
in response to determining that the AD-to-MD transition is successfully completed within the predefined timeframe, notifying the driver of the ADV that the current driving mode is MD mode.

	Matthais discloses:
notifying the driver of the ADV that the AD-to-MD transition is confirmed and is in progress [see Page 25 lines 4-26 - discusses step 940, that the display of the vehicle provides an indication/notification to the driver that the vehicle is to transition from autonomous mode to manual mode, also discusses that step 450 (below) is also included in this method]; and 
after initiating the AD-to-MD transition, defining an AD-to-MD transition vehicle motion trajectory boundary [see Figure 5 below - depicts a transition region/area 520 (graphically differentiated) on a display in front of the vehicle, where the driver will begin to take manual control from the autonomous vehicle (step 450), and depicts 510 (boundary) where the vehicle transitions from autonomous to manual driving (see Page 25 lines 6-8 - 510 is determined based on the speed and direction (trajectory) of the vehicle and future speed and direction (trajectory) of the vehicle)],

    PNG
    media_image5.png
    320
    576
    media_image5.png
    Greyscale

Figure 5 of Matthais

monitoring the AD-to-MD transition to ensure the safety of the AD-to-MD transition based on the defined AD-to-MD transition vehicle motion trajectory boundary [see Page 26 lines 21-36 - discusses step 960 outputting PTAs (post transition actions) prior to the transition, PTAs are defined as what the driver needs to deal with once the vehicle is transitioned to manual driving (see Page 25 lines 28-37 discusses PTAs - change speed, change lanes), the display tells the driver what needs to be done when the vehicle transitions once past 510, and 520],
determining whether the AD-to-MD transition is successfully completed within a predefined timeframe [see Page 25 lines 9-15 - discusses a predetermined time that it takes for the transition to occur (10 seconds, 20 seconds)]; and 
in response to determining that the AD-to-MD transition is successfully completed within the predefined timeframe, notifying the driver of the ADV that the current driving mode is MD mode [see Page 23 lines 8-15 - discusses outputting to the driver that the vehicle is in manual mode after the transition and needs driver control (step 470), see Page 25 lines 17-20 -  discusses that step 470 is also included in this method].

Matthais suggests that driver awareness is improved during a transition from autonomous mode to manual mode [see Page 27 lines 1-5].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano with notifying the driver and monitoring a transition using a display as taught by Hatano in order to improve driver awareness of a transition from autonomous mode to manual mode [Matthais, see Page 27 lines 1-5].


Claims 10-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Hatano in view of Matthais further in view of Hasegawa et al. (U.S. Publication No. 2020/0079393 A1) hereinafter Hasegawa.

Regarding claim 10, Kondo, Hatano, and Matthais disclose the invention with respect to claim 1. 
However, the combination of Kondo, Hatano, and Matthais fails to disclose determining whether the ADV is operating in fail operational mode; in response to determining that the ADV is operating in fail operational mode, determining whether a driver of the ADV is allowed to control the ADV; and in response to determining that the driver is allowed to control the ADV, sending a driver take-over request.
Hasegawa discloses determining whether the ADV is operating in fail operational mode [see Figure 2 below - depicts a vehicle operating in fail operational mode when an abnormality is detected (S104)]; in response to determining that the ADV is operating in fail operational mode, determining whether a driver of the ADV is allowed to control the ADV [see Figure 2 below - depicts instructing a switch to manual from autonomous driving mode when an abnormality occurs and based on driver information, see Paragraph 0055 – discusses obtaining driver state information, and see Paragraph 0112 – discusses determining the state of the driver]; and in response to determining that the driver is allowed to control the ADV, sending a driver take-over request [see Figure 2 below - depicts sending a request to the driver, the driver either switches to manual or the driver does not (proceed to safe state)].

    PNG
    media_image7.png
    794
    542
    media_image7.png
    Greyscale

Figure 2 of Hasegawa
Regarding claim 11, Kondo, Hatano, and Hasegawa disclose the invention with respect to claim 10. Hasegawa further discloses starting a driver response timer; and determining whether the driver take-over request is confirmed before the driver timer expires [see Figure 2 above - the driver or operation system decides between the steps of S110 and S111, so there is a timer implied between said steps].

Hasegawa suggests having a fail operational mode (abnormality detection) the vehicle can be safely operated (driven or stopped) [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano to include a manual handover during an emergency situation as taught by Matthais in order to prevent the autonomous vehicle from operating in a scenario it is not designed to handle [Hasegawa, see Paragraph 0016].

Regarding claim 24, Kondo, Hatano, and Matthais disclose the invention with respect to claim 15. 
However, the combination of Kondo, Hatano, and Matthais fails to disclose determining whether the ADV is operating in fail operational mode; in response to determining that the ADV is operating in fail operational mode, determining whether a driver of the ADV is allowed to control the ADV; and in response to determining that the driver is allowed to control the ADV, sending a driver take-over request.
Hasegawa discloses determining whether the ADV is operating in fail operational mode [see Figure 2 below - depicts a vehicle operating in fail operational mode when an abnormality is detected (S104)]; in response to determining that the ADV is operating in fail operational mode, determining whether a driver of the ADV is allowed to control the ADV [see Figure 2 below - depicts instructing a switch to manual from autonomous driving mode when an abnormality occurs and based on driver information, see Paragraph 0055 – discusses obtaining driver state information, and see Paragraph 0112 – discusses determining the state of the driver]; and in response to determining that the driver is allowed to control the ADV, sending a driver take-over request [see Figure 2 below - depicts sending a request to the driver, the driver either switches to manual or the driver does not (proceed to safe state)].

    PNG
    media_image7.png
    794
    542
    media_image7.png
    Greyscale

Figure 2 of Hasegawa

Regarding claim 25, Kondo, Hatano, Matthais, and Hasegawa disclose the invention with respect to claim 24. Hasegawa further discloses starting a driver response timer; and determining whether the driver take-over request is confirmed before the driver timer expires [see Figure 2 above - the driver or operation system decides between the steps of S110 and S111, so there is a timer implied between said steps].
Hasegawa suggests having a fail operational mode (abnormality detection) the vehicle can be safely operated (driven or stopped) [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Kondo and Hatano to include a manual handover during an emergency situation as taught by Matthais in order to prevent the autonomous vehicle from operating in a scenario it is not designed to handle [Hasegawa, see Paragraph 0016].

Response to Arguments
Applicant's arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665